 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAugusta Bakery CorporationandLocal Union No.1,Bakery,Confectionery and Tobacco Workers'InternationalUnion of America,AFL-CIO-CLC. Case 13-CA-25812March 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 28, 1989, Administrative Law JudgeRichard L. Denison issued the attached decision.The Respondent filed exceptions and a supportingbrief.The General Counsel filed a response to theRespondent's exceptions, and the Charging Partyfiled a response to the Respondent's exceptions andbrief in support of the judge's, decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions as modified below, and to adoptthe recommended Order.1.The judge concluded that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by dis-charging strikers Browarski and Dlugolecki be-cause of alleged strike misconduct. In reaching thatconclusion, the judge found that the Respondentdid not have an honest belief that the two strikershad engaged in strike misconduct sufficient to justi-fy the discharges underNLRB v. Burnup & Sims,379 U.S. 21 (1964), andRubin Bros. Footwear,99NLRB 610 (1952). The judge further found thateven if the Respondent had an honest belief thatthe two strikers had engaged in misconduct, theGeneral Counsel had proven that the two strikershad not engaged in the alleged misconduct. Final-ly, the judge found that, in any event, the allegediTheRespondent has excepted to the,fudge's refusal to permit the Re-spondent to introduce into evidence employeeAcevedo'saffidavit, whichallegedly states that Acevedo reported to the Respondent that he sawstriking employee Browarski throw a board at the Respondent's window,through an "offer of proof." In affirming the judge's ruling, we find thatthe affidavit is inadmissible hearsay evidence that does not fall within theunavailable declarant exception to the hearsay rule because the Respond-ent has not shown that it was unable to procureAcevedo'spresence atthe hearing by process or other reasonable means. See Fed R.Evid804(a)(5).z The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.In sec. III,B of his decision the judge inadvertently stated that the Re-spondent in letters dated March 27, 1987, notified striking employeesBrowarski and Dlugolecki that they had been discharged The letterswere actually dated March 27, 1986.strike misconduct (throwing boards at and breakingwindows at the Respondent's store) was de minimisand not the type that tends to intimidate or coerceemployees under the principles set forth inClearPineMouldings,268 NLRB 1044 (1984), enfd. mem.765 F.2d 148 (9th Cir. 1985). The Respondent hasexcepted to all these findings.Assuming arguendo that the Respondent has es-tablished an honest beliefs that Browarski and Dlu-golecki engaged in strike misconduct, we fmd thattheGeneral Counsel has presented sufficient evi-dence to prove that the two strikers did not in factengage in the alleged misconduct. In this regard,the judge credited the two strikers' denials thatthey had engaged in the alleged misconduct andwe find no reason to overturn the judge's finding.Accordingly, we affirm the judge's conclusion thatthe discharges violated Section 8(a)(3) and (1).42.The judge further concluded that the Re-spondent violated the Act by denying reinstate-ment to strikers Majewski, Oleksyn, and Rapacki.In so doing, the judge rejected the Respondent'scontention that these employees abandoned theiremployment through their application and receiptof their pension benefits during the strike. Hefound that the Respondent's actions were discri-minatorilymotivated because the evidence estab-lished a pattern of retaliation on the Respondent'spart and that the Respondent had seized on the factthat the strikers had applied for their pension bene-fitsas a pretext to deny them reinstatement. TheRespondent has excepted to the judge's finding ofdiscrimination and argues that as pension benefitsare payable only when an employee ceases work,the Respondent lawfully denied them reinstatementbecause they had abandoned their employment. Al-though we adopt the judge's conclusion that theRespondent violated the Act by denying reinstate-ment to these three strikers, we do so on the fol-lowing basis.IWe do not rely on the judge's finding that the Respondent's failure tonotify and discharge Browarski and Dlugolecki until 3-4 months after theallegedmisconduct occurred established that the Respondent did nothave an honest belief that they had engaged in the strike misconduct. TheBoard has found that an employer had an honest belief that strikers hadengaged in strike misconduct where the hiatus between the alleged mis-conduct and the notification of the discharge was similar to, or evengreater than,that in the present case. See, e.g,Clougherty Packing Co,292 NLRB 1139 (1989) (striking employee Estopiman notified of dis-charge 2-3 months after alleged misconduct occurred);United StatesGypsum,284 NLRB 4 (1987)(four strikers notified of discharge 4-6months after alleged misconduct occurred).4 In affirming the judge's conclusion that the discharges violated theAct, we do not rely on his statement that the alleged strike misconduct isnot the type that would reasonably tend to coerce employees in the exer-cise of their rightsWe also do not rely on thejudge's finding that Gen-eralManager Madoch conceded that broken windows at the Respond-ent's premises had been left in need of replacement because the evidencedoes not support that finding298 NLRB No. 12 AUGUSTA BAKERYCORP.59An employer does not have any obligation tooffer reinstatement to strikers who have abandonedtheir employment with the employer. In order toestablish an abandonment of employment sufficientto relieve the employer of its reinstatement obliga-tions,however, the employer must present "un-equivocal evidence of intent to permanently sever[thestriker's]employment relationship .. ."Harowe Servo Controls,250 NLRB 958, 964 (1980)quotingS & M Mfg. Co.,165 NLRB 663 (1967). InRose Printing Co.,289 NLRB 252 (1988), the Boardadopted a judge's finding that strikers who had ex-ecuted statements of resignation in order to obtaintheir retirement contributions had not abandonedtheir employment so as to relieve the struck em-ployer of its reinstatement obligations. The judgerelied on the following factual findings: the strikershad expressed an economic need to obtain the con-tributions; resignationwas the only way to obtainthe contributions; the strikers' only purpose in re-signing wasto obtain the contributions; the strikershad not obtained employment elsewhere; and thestrikershad not abandoned the strike followingtheirresignations.Id.We find that the reasoning inRose Printingisapplicable here.Thus, all threestrikers in the presentcasetestified that they hadan economic need to obtain the pension moneys,they did not intend to quit by applying for theirpensions,cessationof employment was the onlyway to obtain their pensions, and they had notworked elsewhere. Under these circumstances, wedo not find unequivocal evidence of the strikers'intent to sever the employment relationship perma-nently. Thus, the Respondent has not established alegitimate business reason for denying reinstate-ment to Majewski,5 Oleksyn, and Rapacki. Ac-cordingly,we affirm the judge's finding that theRespondent violated Section 8(a)(3) and (1) by de-nying them reinstatement.ORDERThe National Labor Relations Board adopts therecommended Order6 of the administrative lawjudge and orders that the Respondent, AugustaBakery Corporation, Chicago, Illinois, its officers,5 The Respondent also contends that Majewski was a striker who hadbeen permanently replaced and that, therefore,it had an additional lawfulreason not to offer him reinstatement As we have adopted the judge'sfinding that the strike replacements were not hired permanently, wereject theRespondent's contention.B The Respondent has excepted to thejudge's recommended Order re-quiring the Respondent to offer reinstatement to strikers Hagy, Pio-trowski,Siemiastko,and Zalewski.The Respondent contends that asthese strikers allegedly failed to notify the Respondent of their currentaddresses,the Respondent does not have any obligation to offer them re-instatement.We find the Respondent's argument to be without merit be-cause the Respondent has not shown that it ever attempted to offer anyof these strikers reinstatement to their positionsagents,successors,and assigns, shall take the actionset forth in the Order.Linda McCormick, Esq.,for the General Counsel.Kathy Arnold, Esq.andA.Eric Arnold, Esq.,ofWauke-gan, Illinois,for the Respondent,Jacob Pomeranz, Esq. (Cornfield and Feldman),of Chica-go, Illinois, for the Charging Party.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Jfudge.This' case was heard in Chicago, Illinois, on February17, 18, and 19 and April 4, 5, 6, and 7,1988.2Charge 13-CA-25182 was filed by Local Union No. 1, Bakery,ConfectioneryandTobaccoWorkers' InternationalUnion of America, AFL-CIO-CLC (the Union and theCharging Party), on March 27, 1986, alleging violationsof Section 8(a)(1) and (3) of the Act. The complaint,issuedDecember 15, 1986, alleges violations of Section8(a)(1) and (3) based on events which occurred duringand after a strike of Respondent's employees, whichbegan on November 20, 1985, and continued into early1986.3 Basically, the General Counsel contends that Re-spondent unlawfully failed and refused to reinstate cer-tain economic strikers. The Respondent's answer deniesthe allegations of unfair labor practices alleged in thecomplaint, and, in addition, pleads certain affirmative de-fenses.Respondent asserts that various alleged disc:rinmin-ateeswere either permanently replaced, discharged forstrikemisconduct, or retired and abandoned their jobs.4iCounsel's unopposed motion to enter an appearance as counsel forGeneral Counsel in place of trial counsel Susan Brannigan,Esq., is grant-ed.a On October 14, 1986, I opened a trial in Case 13-CB-11291, based ona charge filedApril 7,1986, and a complaint issued May 16, 1986, alleg-ing a violation of Sec 8(b)(l)(A) of the Act against the Union, theCharging Party in the instant proceeding, with respect to a separate anddistinct incident arising out of the same strike winch gives rise to Case13-CA-25812. The hearing in Case 13-CB-11291 was recessed indefinite-ly on October 14, 1986, to permit subpoena enforcement proceedings,which,together with scheduling delays, prevented resumption until Feb-ruary 1988 In the interim,on December 15, 1986, the Regional Directorfor Region 13 of the Board issued a complaint in Case 13-CA-25812, andthe Respondent Employer moved to consolidate the two cases for hear-ing. Since one of Respondent's asserted defenses was based on events inCase 13-CB-11291, I granted Respondent'smotion. The consolidatedproceeding opened on February 17, 1988, at which time counsel for theGeneral Counsel in Case 13-CB-11291 moved for severance and approv-al of an informal settlement agreement between the Regional Office andthe charged party. The Charging Party Employer filed a brief in opposi-tion to the motion,to sever and approval of the settlement.There was norequest for presentation of evidence,or other showing in opposition tothe settlement Following consideration of the Charging Party Employ-er's brief, and oral argument on the record, I granted the motion afterhaving assured the Respondent Employer in Case 13-CA-25812 on therecord that I would afford it considerable latitude in utilizing evidencestemming from Case 13-CB-11291 This has been done.aAll dates are in 1986 unless otherwise specified.4An amendment to Respondent's answer also alleged that Section10(b) of the Act barred any consideration in this proceeding of any con-duct by Respondent with respect to failing and refusing to reuistate thenamed discnminatees after March 27, the date on which Respondent firstfailed and refused to reinstate them. Following oral argument,in whichRespondent argued that such consideration is unsupported by any charge,Continued 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1.JURISDICTION AND LABOR ORGANIZATIONBased on the allegations in paragraphs II and III, re-spectively, of the complaint, admitted in Respondent'sanswer, I find that the Respondent is, and has been at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act, andthat the Union is now, and has been at all times material,a labor organization within the meaning of Section 2(5)of the Act.II.SUPERVISORYAND AGENCY STATUSBased on the allegations contained in paragraph IV ofthe complaint, admitted in the answer, I find that Re-spondent's president, Lawrence J. (Larry) Madoch, andits secretary-treasurerand manager,Robert Madoch, aresupervisors and agents of the Respondent within themeaning of Section 2(11) and (13) of the Act, respective-ly.Paragraph IV of the complaintalleges,and the answerdenies, that Leonard Madoch is also a supervisor andagent.The record shows that Leonard, the father ofLarry and Fobert, was president of Augusta until he soldhis interest to his sons and retired prior to the com-mencementof the strike, which began November 20,1985. However, following the start of the strike, LeonardMadoch, according to credible testimony, interviewed,hired, trained, and directed the work of strike replace-ments.Therefore, during the period of time material, hepossessed and exercised authority attributed to a supervi-sor by Section 2(11) of the Act. I find, for purposes ofthisproceeding, that he is a supervisor, and, in anyevent, an agent of Respondent within the meaning ofSection 2(13).III.THE UNFAIR LABOR PRACTICESA. TheRespondent's Business and theStrike ofitsEmployeesThe Respondent, Augusta Bakery Corporation, ownsand operates a small family owned specialtybakery andI ruled that the final clause in par. V(c) of the complaint,which states"and since said date has continued to fail and refuse to reinstate said em-ployees to their former or substantially equivalent positions of employ-ment," was sufficient to encompass consideration in this proceeding ofany subsequent reinstatement rights which might have accrued to the al-leged economic striker-discrimmatees,including any issues which mightarise withinthe ambit ofthe decisionsinNLRB v. Fleetwood Trailer Co.,389 U.S. 375 (1967);and Laidlaw Corp.,171 NLRB 1366 (1968).On February 18, 1988, the Respondent filed a request for special per-mission toappeal the above ruling and my ruling of February 17, 1988,approving the settlement agreement in Case 13-CB-11291, and severingthat case from the instant proceeding On or about March 28, 1988, theBoard denied Respondent's request for special permission to appeal theserulings. On April 1, 1988, Respondent petitioned the United States Courtof Appeals for the Seventh Circuit to review the Board's Order Re-spondent's subsequenteffort toobtain a temporary restraining orderpending judicial consideration of the 10(b) issue, including Respondent'srequest for an injunction against consideration of post-March 27, 1986evidence,failed.However, Respondent continued to maintain its position,including a refusalto supply certainsubpoenaed materials relating toevents afterMarch 27, 1986. Accordingly,at various times during thecourse of the hearing, the General Counsel relied on secondary evidencewith respect to events after March 27, 1986, and invoked the Board'srulinginBannon Mills, Inc.,146 NLRB 611 (1964), with respect to cer-tain areas of the Respondent's defense.shop located on the northeast corner of North AshlandAvenue and West Chestnut Street in the city of Chicago.Its address is 901 North Ashland Avenue. Respondentproduces a varity of bakery products, with an emphasison specialty items catering to the tastes of Chicago'slarge Polish-American community. Thus, bakery prod-ucts produced in the shop in the rear of the building aresold in the retail store in the front of the building facingAshland Avenue. The premises also contains Respond-ent's office, and a garage for the trucks used for the dis-tribution of Respondent's goods.In 1979, Augusta's president, Leonard Madoch, soldhis interest in the family business to his sons. LawrenceJ. (Larry) Madoch became president, Ken assumed thevice presidency, Ron became treasurer (and remained sountil his death in February 1987), and Robert becamesecretary-treasurer and, in addition, general manager, inwhich capacity he oversees the day-to-day operations ofthe bakery.Since sometime prior to 1965 the Respondent's pro-duction employees has been represented by the ChargingParty.When in 1984 the Madoch brothers purchasedHeck's Bakery, Inc., a separate facility at another loca-tion in Chicago, those production employees were in-cluded in the bargaining unit by means of an addendumto the existing contract. The most recent labor contractwas a 3-year agreement existing from June 1, 1985, untilMay 31, 1985. After a number of bargaining sessionsfailed to result in a new agreement, the Union called astrike on November 20, 1985. The main differences be-tween the parties which precipitated this action involvedwages, proposed changes in health insurance benefits,and Respondent's cessation of payments for employees'health insurance premiums. Following November 20,1985, picketing was conducted by striking employees, in-cluding the alleged discriminatees, at both Augusta's andHeck's premises, utilizingsignscaptioned "This Plant OnStrike Local No. 1, Bakery, Confectionery, and TobaccoWorkers' InternationalUnion,AFL-CIO-CLC." TheRespondentmaintainsand the General Counsel concedesthat at all times material the strike of Respondent's em-ployeeswas an economic strike. Following the com-mencement of strike activity, the Respondent continuedto operate its business utilizing strike replacements.Frank Acevedo, an employee who did not strike, fileda decertification petition in Case 13-RD-1677 on March10.5On March 17, the Respondent, through its attorney,Kathy Arnold, withdrew recognition, of the Union asbargaining agent, by means of a telephone call and aletter to Jacob Pomeranz, counsel for the ChargingParty.6On March 24, Respondent's striking employeesoffered to return to work. This offer was conveyed tothe Respondent by means of a letter from Pomeranz toArnold, which she received on the morning of March5 Stipulated segments of the representation hearing concerning that pe-tition, in evidence as A. Exh 20, are of considerable significance withrespect to the issues in the instant proceeding.6 Counsel for the General Counsel and counsel for Respondent agree,as confirmed by their briefs, that this action by the Respondent is not anissue in this proceeding. I therefore leave the resolution of this matter tothe representation process. AUGUSTA BAKERYCORP.6125, and which stated, in relevant part, "said employeesand the Union are offering unconditionally to immediate-ly return to work ...." The offer specifically named 12of Respondent's striking employees, including the 11 em-ployees named as alleged discriminatees in the GeneralCounsel's complaint in this matter. Under a separatecover, Pomeranz also sent Arnold a second letter datedMarch 24, demanding "that you return to negotiationsimmediately so as to reach agreement on a collective-bargaining contract." The letter also asserted that theemployees who signed the petition which served as abasis for the filing of the RD petition were temporaryand "therefore not appropriately in a bargaining unit ofregular and continuing employees represented by us,thus, the Employer has no good faith basis to doubt ourcontinuing status as majority representative." Followinga telephonic conference with Robert Madoch later onMarch 25, Arnold responded on March 27, Arnold'slengthy letter, in relevant part, expressed doubts con-cerning whether the Union's offer to return to work wasunconditional, and set forth the Respondent's positionconcerning the status of each of the striking employees,which may we summarized as follows.'Frank Braun, a cake baker and decorator at Heck'sBakery prior to the strike, was offered immediate rein-statement to his former position. A letter addressed toBraun, dated March 27, and signed by Larry Madoch,confirmed the offer and requested advice concerning thefirst day he could report for work.Miroslaw Browarski, a bread baker on the 3 to 11 p.m.shift prior to the strike, and Tadeusz Rllugolecki, whoworked cleaning and maintaining ovens, baking pans, andthe stockroom, were discharged for alleged strike mis-conduct. They also received letters dated March 27 con-firming this action.Chester Rapacki, an overman on the morning poundcake shift,' and Ivan Oleksyn, a cake baker-mixer on the 8p.m. to 5 a.m. shift, were denied reinstatement on thegrounds that they had "abandoned" their employment.Each of these employees received a letter dated March27, explaining that the Respondent's position was basedon information it had received concerning each employ-ee's receipt of pension payments from the Bakery andConfectionery Union and Industry International PensionFund. In brief, Respondent claimed that these two em-ployees had retired following the commencement of thestrike.Concerning Matthew Majewski, a rye and white breadbaker-mixer on the afternoon shift prior to the strike, Re-spondent declined to reinstate this striking employee onthe ground that it had received information that begin-ning April 1, he would begin receiving pension paymentsfrom the fund. Both the Union and Majewski were ad-vised by separate letters dated March 27, that if Ma-jewski intended to accept pension payments despite hisMarch 24 offer to return, then he would be treated as aneconomic striker until April 1, after which he would beconsidered to have retired. He was also advised that ifhe elected not to accept; the pension payments he would7Except for FrankBraun, eachindividual discussedis an alleged dis-criminateethen be treated as an economic striker who had been per-manently replaced, and his name would be placed on apreferential recall list since the Respondent claimed therewere no openings at that time.The remaining six strikers, Roman Czyszon,8 a morn-ing shift pound cake baker; Marian Dybas, a wrapperand packer on the night shift; Clifford Hagy, a baker-mixer of sweet and fry cakes on the morning shift; Rys-zard Piotrowski, an afternoon shift helpful on sweets,cakes and rolls; Stanislaw Siemiastko, a caker baker'shelper on the night shift, and Jan Zalewski, an oven manon the afternoon shift, were each notified by separate let-ters dated March 27, that although their offer to returnto work had been received, they had been permanentlyreplaced, there were no available positions, and theywould be placed on a preferential recall list. It was theRespondent's position that any reinstatement rights theseemployees had were governed, under the circumstancespresented, by the Board's decision inLaidlaw Corp.,171NLRB 1366 (1968).9Based on credited testimony by Union President MaxieHill, picketing ceased on March 24, pursuant to his in-structions, and the striking employees were briefed onMarch 25 concerning the Union's offer. However, sever-al days later, when it became clear from Respondent'sletters that it did not intend to reinstate the strikers, pick-eting resumed with signs captioned "Augusta-Heck'sBakeries is unfair to organized labor. They refuse to bar-gain with Local 1, Bakery, Confectionery and TobaccoWorkers, AFL-CIO. Please don't buy their products."The picketing was, accompanied by the distribution ofhandbills to customers requesting that they not buy theCompany's products because the employees had not beenreturned to work. At the commencement of the renewedpicketing the picketswere briefed concerning theUnion's reason for its resumption.'°B. The Dischargesof TadeuszDlugolecki andMiroslaw BrowarskiRobertMadoch testified that about noon on an un-specified day in December, 1985, Frank Acevedo (theemployee who filed the decertification petition) came tohis office and stated that he had observed Browarskithrow a board at the window of Respondent's retailstore in the front of the building. Acevedo said the boardcame from the garbage can fire that the pickets wereusingtowarm themselves outside. Madoch readily ac-cepted Acevedo's report as true without any further in-vestigation.There was no damage to the window. Ace-8 Thisname also appears at times inthe record and in briefs spelledCzyszczon.9 It was stipulated that as of February 19, 1988, the alleged discnmina-tees had not been reinstated. The record reflects no change in their statusas of the close of the hearing on April 7, 198810 Robert Madoch testified that there was no break in the picketing.He claimedthat he remembered his attorneycallinghim every day be-ginningMarch 23 to ask him if pickets were still present, and,conse-quently, he remembered that they were there. However, Madoch couldnot remember the names of any of the employee pickets present on anyday and asserted that there was no change in the wording of the picketsigns. I am persuaded that his memory is unreliable in this respect, andthat he exhibited a lack of candor in this area of his testimony. 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvedo did not testify." Browarski first learned of his dis-charge when he received his March 27, 1987 letter fromRespondent.He denied throwing the wood at thewindow. He readily agreed that the strikers frequentlykept a fire burning in a metal barrel tied to the stop signat the comer of Ashland and Chestnut, a few feet fromthe large plateglasswindow on the store, but noted thathe reported for picket duty each day at 2 p.m. and Ace-vedo usually arrived about 2:30.Robert Madoch testified further that on another un-identifiedmorning inDecember, 1985, Zladislaw (Ziggy)Piekos, a -nonstriking employee, rushed into his officeand reported that "Taddy is breaking windows."Madoch followed Piekos into the shop area where Ziggypointed to the windows in the shop area facing ChestnutStreet.12Madoch said he observed a couple of brokenglass louvers, holes in the screen, and a piece of card-board which the Company had stood in place to closeoff the window, knocked down. Piekos pointed to Ta-deuszDlugolecki,who was picketing outside, as theperson responsible.Madoch conducted no further inves-tigation, and took no action until he sent Dlugolecki hisMarch 27, 1987 discharge letter. Madoch conceded thatin the past from time to time portions of these louveredwindows had been broken and had been left in need ofreplacement. It had become customary to place largepieces of cardboard or peel boards (large pieces of woodused to transport bread to and from the ovens) to keepthe windows closed.Piekos remembered going to Madoch's office in Janu-ary accompanied by Jan Organ, another nonstriking em-ployee.According to Piekos, he reported simply that"we saw the piece with the window going down andmaking noise." This occurred about 1 p.m. Piekos ex-plained that the window had been covered with peelboards, and one of these had fallen. When he looked inthe direction of the noise, he saw Dluolecki standing out-side the building holding a stick approximately 1-1/2 to 2inches round and 2 to 3 feet long. He testified that heand Organ then went to the office and told RobertMadoch that Dlugolecki had "broke the window." How-ever, Piekos conceded that he did not notice any damageto the window, and later, on cross-examination, testifiedthat he only told Robert Madoch that the peel board felloff the window and that he had seen Dlugolecki standingoutside.Although Dlugolecki was discharged for "thethreatswhich you made to your fellow employees," inaddition to damaging company property, Piekos testifiedthat he did not remember Dlugolecki saying anything tohim through the window.Dlugolecki knew nothing of his discharge until he re-ceived Respondent's March 27, 1987 letter. He denieddamaging the window, knocking out any board, orthreatening any employee. Furthermore, he denied thatthe window in question had suffered any damage, and,through the General Counsel's presentation, offered intoevidence photographs of the window in question which11 An offer of proofbased onAcevedo's affidavit to theBoard, andnot raised by Respondent until surrebuttal, was rejected.Acevedo testi-fied in the hearing in Case13-RD-1677.12 Shown 1nR. Bxh. 6.failed to show any damage. Another photograph, in evi-dence as Respondent's Exhibit 6, taken after the allegeddamage from 'a differentangle,likewise fails to revealany breakage.Strikersmay lose their right to reinstatement by en-gaging in serious strike misconduct. The standard bywhich it is determined whether or not the participantsare disqualified has been enunciated by the Board inClear Pine Mouldings,268 NLRB 1044 (1984), enfd. 765F.2d 148 (9th Cir. 1985), i.e., "whether the misconduct issuch that, under the circumstances existing, it may rea-sonably tend to coerce or intimidate employees in the ex-ercise of rights protected under the Act." Thus, violentbehaviorwhich might appear "relatively innocuous"when compared to more extreme conduct by others maynevertheless justify discharge if it might reasonably tendto coerce or intimidate employees in the exercise of theirSection 7 rights.GSM, Inc.,284 NLRB 174 (1987). Inproceedings before the Board where an employer-re-spondent is, as here, defendingagainstcharges that isdiscrminatorily discharged such strikers, it is sufficient,tomeet its burden of presenting evidence, for the re-spondent to show it had an honest belief that the allegeddiscriminatees engaged in strike misconduct.NLRB v.Burnup & Simi Inc.,379 U.S. 21 (1964);Rubin Bro. Foot-wear,99 NLRB 610, 611 (1952). Once an honest beliefhas been established, the General Counsel from whomthe overall burden never shifts with respect to provingdiscrimination in violation of the Act) can still prevail byproducing evidence to show that the employees did notin fact engage in the misconduct for which they weredischarged, or that the misconduct was not seriousenough to warrant the severe sanction of denial of rein-statement.Geo. A. Hormel & Co.,287 NLRB 693 (1987).In the instant case I am not persuaded that Respondenthas proved it in good faith maintained an honest beliefthat Browarski and Dlugolecki engaged in disqualifyingstrikemisconduct. According to Robert Maddch, the in-cidents on which Respondent relies allegedly occurredon undetermined days in December 1985. It must be keptinmind that the alleged discriminatees were not simplydenied reinstatement, they were discharged, the fact ofwhich they were never notified until March 27, 1986.Robert Madoch testified that it was only after the March25 receipt of the Union's offer to return the strikers towork that he and his attorney, Arnold, conferred aboutwhat to do about the strikers, including who should bedischarged. Lawrence Madoch confirmed this discussionin his testimony, and, indeed, Arnold, who later ap-peared as a witness, phrased questions to Lawrenceabout the conference in terms of having to decide wheth-er people should be discharged and who would be dis-charged.13 Therefore, it is evident that, had Respondenttruly believed at the time of the alleged events in De-cember 1985, Browarski and Dlugolecki had engaged inseriousmisconduct warranting discharge, it would havebeen reasonable and prudent to terminate them then, inorder to discourage further incidents and to demonstratesupport for its nonstriking employees. The accuracy of13 Tr. 280-282. AUGUSTA BAKERY CORP.63this observation is reinforced by the earlier noted incon-sistencies in the accounts of Robert Madoch and Zladis-law Piekos, whose testimony further suffers from lack ofcorroboration. I therefore find that the Respondent didnot have a good-faith belief that Browarski and Dlugo-lecki committed dischargeable or disqualifying strike mis-conduct.Furthermore, because of the contradictions in the testi-mony of Respondent's witnesses described above, consid-ered together with Browarski's and Dlugolecki's forth-right demeanor and unshaken denials supported by pho-tographic evidence, I credit their testimony over that ofRespondent's witnesses to the alleged incidents. I findthat Browarski and Dlugolecki did not commit the actsfor which they were discharged. I am persuaded that, in-stead, these alleged events were contrived following theUnion's offer for the purpose of avoiding the reinstate-ment of these two strikers and to retaliate against themfor their activities on behalf of the Union. Thus, theGeneral Counsel's burden of proving that the employeesdid not engage in the strike misconduct has been satisfiedthrough evidence persuading the trier of fact that the al-leged events did not occur.Finally, since it is clear from the testimony of Re-spondent's witnesses, that even if the two alleged inci-dents occurred as they described, there was no injury topersons or property nor was anyone threatened, I findthat the alleged misconduct is, under the circumstances,de minimis and not the type which tends to coerce or in-timidate under theClear Pinestandard. During the manyyears of its experience in promoting industrial peacethrough enforcement of the Act, the Board has devel-oped great expertise in maintaining the delicate balancebetween protecting the right to strike guaranteed by Sec-tion 7 and applying sanctions to discourage strike vio-lence and other abhorrent forms of strike-related miscon-duct. In so doing, it has long recognized that while non-striking employees' have the right to protection from co-ercion, the workplace is not intended to be a haven forthe shy and the timid. Nor can one reasonably expect astrike to be conducted, or work to be carried on during astrike, in an atmosphere which observes standards ofconduct appropriate only at a garden party. In a timewhen workers, not to mention the many other interestgroups in our society, with differing viewpoints are cog-nizant of and do not hesitate to assert their rights, and toboth engage in or refrain from collective action, andwhen employers have sophisticated means of protection,the potential for effective coercion still exists. However,it is, in my view, lessened greatly in the absence of seri-ous threats, personal in jury, or property damage. Bypermitting strikers to be denied reinstatement for insignif-icant events such as the alleged incidents which consti-tuted the basis for Respondent's action, I would be set-ting an absurd precedent directed toward forcing em-ployees into a Hobson's choice between not exercisingtheir right to strike, and facing almost certain dischargein retaliation for striking, based on the slightest infractionor, in some instances, a manufactured excuse. The practi-cal effect would be to nullify the right to strike. Con-gress did not intend the Act to be so construed and,therefore, I choose not to do so here. I find that by dis-charging Browarski and Dlugolecki Respondent violatedSection 8(a)(1) and (3) of the Act.C. The Refusal to Reinstate Majewski, Rapacki, andOleksynon theGround that they had Abandoned theirEmployment by Retiring During the StrikeHaving been specifically included in the Union'sMarch 24 offer to return to work, Chester Rapacki, IvanOleksyn, and Matthew Majewski made no response toRespondent's March 27 letters to them described in sec-tion III,A of this decision. The evidence offered in sup-port of the Company'saffirmativedefense that thesethree employees had abandoned their employment is asfollows: Robert Madoch testified that all he knew priorto sendingthe'March 27 letters was that he had receivedsometimein February and March, from the pension fund,forms for him to complete and return seeking informa-tion about the three employees. He stated that he nor-mally received such forms only when an employee wascontemplating retirement.Madoch filled out the formsand send them to the fund's offices in Maryland. In earlyMarch he told Arnold about having done this, and thathe thought the employees had retired. Arnold calledLewis Davis, the union's director of disbursements andpayments,who, she testified, stated that Rapacki andOleksyn were receiving their pension payments, and thatMajewski was slated to begin receiving them on April1.14 On March 25, having received the Union's offer, shecalledDavis again and obtainedan assurancethatRa-packi and Oleksyn were still receiving pension checks,and that Majewski would start being paid on April 1.Davis also told Arnold that if she desired written verifi-cation, shewould need to make a written request.Arnold did so by telegram on April 1. In a letter datedApril 2, Davis wrote that Rapacki's and Oleksyn's pen-sionswere effective March 1, and that Majewski's wasnot yet effective for lack of a "husband and wifeelection/rejection form."Chester Rapacki, who workedas an overman on themorning pound cake shift, has been employed by Re-spondentsince1,953 and covered by the health and pen-sion benefit plan since its inception in 1955. At the timeof the hearing he was 63 years old. He testified crediblythat prior to the strike, one Sunday in early November,Leonard Madoch came to him by his oven and asked ifhe had enough time to go on retirement. When Rapackianswered that it wasnoneof hisbusiness,Leonard saidthat if Rapacki went on strike he could not come back towork.15Nevertheless,Rapackiwent on strike, andserved as a picket. He said that he applied for his, pen-sionbenefits because he needed the money to pay hisbills and his mortgage. He stated that he did not intendto quit his job with the Respondent by taking this action,and that he had not given any indication to the Companythat he intended to quit. Instead, he said that he intendedto return to work at the Company, if he was offered re-instatement.He, noted that if he returned he would losehis pension for 2 years, but that it would again become14 Davis was not called to testify.15 Leonard Madoch did not testify 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDavailable when he reached age 65. Except for the Com-pany'sMarch 27 letter, which he agrees he received, hehas had no further communication from the Respondent.He has not worked for any other bakery.As of the start of the strike, Matthew Majewski hadworked for Respondent for 5 yearsas a mixerof rye andwhite bread. A union member since 1944, Majewski wasapproaching his 62d birthday at the time of the hearing.He also went on strike and served as a picket. He testi-fied that a day or two before the strike he had a briefconversationwith Larry Madoch in his office in thepresence of Robert Madoch. When Majewski announcedthat he had come to obtain his paycheck, Harry Madochstated, "This is your last check." Lawrence Madoch didnot testify about the incident. Robert Madoch testifiedthat he either did not remember or did not hear the con-versation between Lawrence and Majewski. I credit Ma-jewski, but find that Lawrence Madoch's statement tohim is tooambiguousto serve as evidence revealing Re-spondent's motive in failing toreinstateMajewski.Ma-jewski testified that he applied for pension benefits afterthe strike began because he needed the money to payhospital bills for his wife,sincehe has no health insur-ance.He remembered receiving the Company's March27 letter addressed to him, but could not remember theexact date on which he received it. He said that he hadnot worked elsewhere, did not intend to quit his employ-ment with Respondent, and would return to work ifgiven the opportunity. He began receiving his pensionbenefits in June, and at the time of the hearing was stillreceiving them.Ivan Oleksyn, age 62, had worked for Augusta since1972,and at the time of the strike was a cakebaker/mixer on the 8 p.m. to 5 a.m. shift. He participatedin the strike and served as a picket at the Heck's facility.He testified that 2 or 3 days before the strike, in theCompany's office, in the presence of Robert Madoch,Leonard Madoch asked him if he had enough time in forhis pension because there was no way the Companycould sign any more contracts with Local 1, and hewould not be able to work any more for them. Oleksynanswered by asking what the dispute with the Union hadto do with his pension, since that had nothing to do withtheCompany. Leonard Madoch did not testify, butRobertMaldoch remembered the conversation in thecontext of Oleksyn's reporting to the office to receive hisfinalpaycheck before the strike.No one else waspresent.According to Robert, Leonard said that if Olek-syn was going on strike there was no way the Companycould pay theinsurancepremiums which the Union wasseeking (in bargaining), and since Oleksyn had so manyyears in and the age required (to qualify) he might aswell get some money out of his pension. Robert Madochdid not actually deny that Leonard may have also madethe statement attributed to him by Oleksyn, nor didOleksyn say that his account was necessarily complete. Iam persuaded that bothwitnessesare telling the truthand that a composite of their testimonies concerning thisincident represents a complete account. Oleksyn testifiedfurther that after the strikebeganhe applied for andbegan receiving pension fund payments. At the time ofthe hearing he was still receiving them. He said that heneeded the money to pay his medical bills and insurance,but that he had never told the Company he quit and hadhad no further contact with them, except that he re-ceived Respondent's March 27 letter. He has not workedelsewhere, and said that he would return to work at Au-gusta if given the opportunity to do so.Unless they have obtained substantially equivalent em-ployment elsewhere, employees out of workas a resultof a labor dispute remain employees of their employer.One of theessentialcriteria in determining whether ornot an economic striker has abandoned the job which heleft to go on strike, is the existence or the absence of anintention to return to that job. Thus, the striker continuesto have employee status unless the evidence shows anintent to abandon his job. In cases such as the instantcase,it is the Respondent Employer's burden to proveabandonment by demonstrating that it had reason to be-lieve the employee was no longer interested in the jobthrough evidence of its efforts to determine the striker'sintentions.One of the factors considered to be objectiveevidence of an intention to return to work is the striker'sinclusion in an unconditional offer to return at the end ofa strike.The question to be determined is whether, having re-ceived the Union's offer to return, specifically namingthese three employees among those desiring reinstate-ment, did Respondent take an adequate number of stepsto ascertain their intentions sufficient to overcome anyevidence giving rise to an inference of a discriminatorymotive. If Rapacki's, Oleksyn's, and Majewski's respec-tive cases are examined superficially, individually, and inisolationfrom the total circumstances which comprisethis case as a whole entity, it becomes relatively easy toconclude that their cases should be dismissed. A closeexamination,however, in the light of all the existing cir-cumstances discussedin this decision, compels a differentresult,since a patternof retaliationemerges.The evi-dence as a whole clearly reveals that Respondent did notwant anything further to do with Local 1. It had imme-diately withdrawn recognition from the Union followingthe filing of the decertification petition, and refused forvarious reasons, the merits of which are discussed herein,to reinstate all but one of the economic strikers. LeonardMadoch told Rapacki and Oleksyn that if they went onstrike they could not return. All these events consideredtogether with Leonard's inquiries about their pension eli-gibility, and a statement to Oleksyn that there was noway the Company could sign any more contracts withLocal 1, gives rise to a clear inference that Respondent'sconduct toward the three "retirees" was based on an un-lawfulmotive.Cf.Giddings & Lewis, Inc.,240 NLRB441, 457-458 (1979), cited by Respondent, wherein evi-dence of antiunion animus and a discriminatory motivewas absent. It is undisputed that based on Robert Ma-doch's receipt of questionnaires regarding these employ-ees, prior to sending the March 27 letters, Arnold madetwo telephonicinquiriestoDavis from which shelearned that Rapacki and Oleksyn were receiving pay-mentsand Majewski was scheduled to begin paymentson April 1. It was not until April 1, however, thatArnold requested written confirmation which, when re- AUGUSTA BAKERY CORP65ceived, revealed that Majewski's pension was not yet ef-fective and approval had been delayed. Respondent didnot pursue the matter further. It made no proper effortto check the newly acquired information from the fundwith the employees.'6 It isclear that the three employ-ees themselves did not respond to the March 27 lettersfrom the Company, but I am persuaded, in view of theiroffer to return, that they were not obliged to do so, sincethe letters were not simply inquiries concerning their in-tentions, but were couched in terms of a choice theywere not legally compelled to make at that time. I findthatRespondent has not offered evidence sufficient toovercome the inference that its actions toward Rapacki,Oleksyn, and Majewski were discriminatorily motivated,and that Respondent seized on the information it ob-tained from the fund to establish a pretext for retaliatingagainst these strikers for exercising their right to strikeand for serving as pickets in their Union's contract dis-pute with their Employer. Thus, Respondent further vio-lated Section 8(a)(1) and (3) of the Act.D. The Refusal to Reinstate the AllegedDiscriminatees on the Grounds that Their Offer toReturn to Work was not "Unconditional, and that theyhad been Permanently ReplacedIt has long been established that during a strike an em-ployer may hire permanent replacements to continue op-erating its business, and that proof of such action consti-tutes legitimate and substantial business justification forrefusing to reinstate those economic strikers so replaced.NLRB v. Great Dane Trailers,388 U.S. 26, 34 (1967);NLRB Y. Mackay Radio Co.,304 U.S. 333, 345-346(1936).The permanently replaced economic strikersstatus as an employee continues, however,unless anduntil he finds other substantially equivalent employment.If, in the meantime, a job for which he is qualified be-comes available at the struck employer, he becomes enti-tled to reinstatement.NLRB v. Fleetwood Trailer Co.,389U.S. 375 81 (1961);Laidlaw Corp. v. NLRB,414 F.2d 99(7th Cir. 1969), enfd. 111 NLRB 1366 (1968). These rein-statement rights of economic strikers are activated bytheir making an unconditional offer to end the strike andreturn to work. Respondent argued at the hearing, andrenews the argument in its brief, that the Union's March24 offer did' not constitute a bona fide unconditionaloffer, since' Respondent received a second letter from theUnion, also dated March 24, containing the statement,"we demand that you return to the negotiations immedi-ately so as to reach agreement on a collective-bargainingcontract " Respondent urges that this "demand" by theUnion, together with Respondent's claim that "the pick-eting never abated," makes the Union's offer conditional.I disagree. I have already found, for reasons stated earli-er, that, based on the credible testimony of Hill, the pick-eting ceased after the March 24 offer, and resumed, withdifferent or altered signs, only after Respondent refusedto reinstate the strikers.16 From Respondent's viewpoint, there was no impedimentto makingsuch attempts since it had already withdrawn its recognition of theUnionThe contention that the second union letter of March24 renders the offer conditional likewise lacks merit. Thisconclusion becomes readily apparent when the relevanttext and the sequence of the correspondence described insection III,A of this decision is closely reviewed. 'Thus,Pomeranz wrote Arnold two letters on March 24. Onestates only, in plain language, that the listed "employeesand the Union are offering unconditionally to immediate-ly return to work." That letter contains no reference toany other topic, or correspondence. The second lettercontains no mention of the offer. In addition to demand-ing the resumption of the negotiations for the purpose ofreaching agreement on a contract, it also contains asecond paragraph which sets out the Union's positionthat thesignersof the decertification petition are "tem-porary employees" and thus "the employer has no goodfaith basis to doubt our continuing status as majority rep-resentative." This letter is a clear response to Arnold'sletter of March 11 withdrawing recognition. Indeed, theUnion made no other answer. To construe it otherwise,as Respondent has, one must give undue emphasis to thedate on which it was written, while ignoring part of thetext and the chain of circumstances in which it was sent.Therefore, under all the circumstances, I find that theUnion's March 24 offer to return to work was uncondi-tional, and was composed only of the single March 24letter listing the names of the employees on whose behalfitwas made.Since the General Counsel has satisfied his burden ofproducing evidence which proves the occurrence of astrike and an unconditional offer by the strikers to returntowork, the burden now shifts to the Respondent toprove that its failure and refusal to recall the strikers wascaused by legitimate and substantialbusinessjustifica-tions.Accordingly, it is Respondent's burden to prove itsaffirmative defense, raised in its answer, that the allegeddiscriminateeswere permanently replaced.''FleetwoodTrailer,supra;Aqua-Chem, Inc.,288 NLRB 121 (1988);Mars Sales & Equipment Co.,242 NLRB 1097 (1979),enfd. 626 F.2d 567 (7th Cir. 1980);Murray Products, 228NLRB 268 (1977), enfd. 84 F.2d 934 (9th Cir. 1978).Such proof must' be specific and must show a mutual un-derstanding between the employer and the replacementsthat they are permanent.Hansen Bros. Enterprises,219NLRB 741 (1986);McCormick-ShiresMillwork,286NLRB 754 •n. 12 (1987).Ifind that the Respondent has failed to establish thatany of the strike replacements were hired as permanentreplacements. The evidence shows that the strike beganon November 20, 1985, and that almost immediatelythereafter the Respondent, through its supervisors andagents,began contacting and hiring replacements. Noneof those 16 hired were called by Respondent to testify inthisproceeding.However, the parties introduced intoevidence by stipulation, Joint Exhibit 20, which consists1' Respondent did not assert in its answer any other form of legitimateand substantial business justification.Moreover, its unsupported assertionlate in the hearing of the previously unannounced affirmative defense thatit suffered a decline in business from a loss of customers during the strikeisalso rendered inappropriate by its refusal to produce subpoenaedrecordsBannonMills, Inc.,146 NLRB 611 (1964) 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof mutually selected relevant portions of the hearing inCase 13-RD-1677 on March 31, 1986, in which replace-ments Robert Jednock, Joseph Lis, and Tadeusz Gole-biowski testified about the circumstances of their em-ployment by Augusta. Robert and Larry Madoch alsotestified in that proceeding, as they did here, about thecircumstances in which the replacements were hired.Jednock, who was hired over the phone by LeonardMadoch in November 1985 as a baker, testified that noone at the Company ever told him whether or not thejob was for a limited time. He stated that he never asked,and no one from the Company ever told, him, whatwould happen to his job when the strike ended. JosephLis was interviewed by Robert Madoch. He testified thatMadoch never said anything to him about whether ornot the job was limited, and he never asked what wouldhappen if the strike ended. Tadeusz Golebiowski washired on December 27, 1985, as a baker's helper. He wasinterviewed in the office by Leonard Madoch, who toldhim what his job would be. However, Madoch neversaid anything about what would happen if the strike set-tled, and he never asked. He testified that he concludedthat it was for an unlimitedtime,but that none of theCompany's supervision ever told him this. RobertMadoch testified in the representation hearing that hetalked to all of those replacements hired after November20, 1985, either in person or over the telephone.In someinstancesthe applicants did not speak English, andMadoch used the services of an interpreter. During theinterviews he did not ask anyone how long in the futuretheywere available for work, and except for AndreDurag,who said he wanted to work for Augusta acouple of weeks on a trial basis before leaving his otherjob, none of the interviewees said anything about howlong they could work. According to Madoch, he toldeach one that "if they worked out and did their job, theyhad a job." He stated that he hired them as "replace-ments to keep the bakery operating." In his testimony inthe instant proceeding, neitherRobertnorLarryMadoch made any reference in his testimony to conver-sationswith replacements concerning the temporary orpermanent nature of their jobs in the event the strikeended. However, Larry Madoch testified in the represen-tation proceeding that both he and Leonard Madochtalked to Tadeusz Golebiowski about a job after thestrike began. According to Lawrence'Madoch, Leonard"brought him" to the bakery after Golebiowski had beenrecommended by a friend. However, the recordis silentconcerning Larry Madoch's account of the conversationwhich occurred during the interview. Consequently, Go-lebiowski's version, recited above, is credited.1fl18 All parties to this proceeding spent a considerable amount of timeoff the record conferring privately concerning which pages of the repre-sentation case transcript should be included or excluded from A. Exh. 20,which was then offered into evidence by stipulation in lieu of the testi-mony of the respective witnesses in that proceeding in these areas It wasalso stipulated that the administrativelaw judge might make credibilityfindings based on that exhibit, and that the parties were free to offer fur-ther evidence in the instant proceedings on those areas where theydeemed it necessary. Pursuant to this stipulation, Tr. 329, a segment ofLawrence Madoch's testimony was offered. Tr. 429 to 434, 493 to 505,and 587 to 595' of his testimony were also offered Tr. 329 is thus an iso-lated and extremely fragmentary segment It describes how GolebtowskiThus, there is a total absence of evidence in thisrecord to show that the replacements and the Respond-ent actually had, or had any basis on which to have had,amutual understanding between them that they werehired as permanent employees. Under these circum-stances.Respondent's March 27 letters to alleged discri-minatee-economic strikers stating that they had been per-manently replaced are simply self-serving statements ofno evidentiary value. I find and conclude that the Re-spondent has failed to prove that any of the replacementswere permanent. This conclusion is confirmed by the re-vealing admission of Robert Madoch, referred to earlier,that it was not until his March 25 phone conversationwith Arnold that they decided "whether they (the strik-ers) go ona Laidlaw, call them back to work, or what wedo."Therefore, I further find that the Respondent violatedSection 8(a)(1) and (3) of the Act by failing and refusingto reinstate the alleged discriminatees as economic strik-ers upon their March 24 offer to return to work.19came to be interviewed by Respondent but stops short of providing anyaccount of the interview.Tr. 329also contains a fragmentof LawrenceMadoh's testimony which states-It is a permanent position.Because he inquired about the strikers, Irecall that.That the job would be ended when the strike was over.He said we were filling permanent positions. We do not know whatis going to happen.Q Do yourecall anything more from the conversation at thistime?A. No, I do not.HEARING OFFICE GRINAGE. How long do you suppose the inter-viewed[sic] lasted?THE WITNEss: Twenty-twenty five minutes.By Ms. Arnold-Q. Whywould it be so long for what you just told us?A. I showed him around the plant, showed him what he would bedoing roughly.He asked some questions. He met a couple of people.Iwould say under half an hour.Q.Mr. E Data, do you recall, I'm sorry, he started before thestrike.Mr. T. Golebtowski, did you interview hnn?The above reference to "permanent positions" is the only testimony inthis record or the representation case record which gives the slightest in-dication that company officials, or anyone else for that matter, claimedthey had told anyone that the strike replacements were permanent. Towhom this alleged statement was made is not identified by the evidencein this record. Moreover,the statement is qualified immediately thereafterby theremark"We donot know what is going to happen"I thereforefind that this fragment of testimony is ambiguous and completely unreli-ablewhen compared to all of the other testimony clearly pointing to acontrary conclusion.19 It therefore is unnecessary for me to make findings and conclusionswith respect to the complex issue, litigated in full in this proceeding, ofwhether or not certain of the replacements were otherwise temporary byreason of the consequences flowing from the action taken by the UnitedStates Immigration and Naturalization Service on February 12 under theprovisions of the Immigration and Nationality Act (June 22, 1952, Ch.411,66 Stat 163, 8 U.S.C. § 1101 et seq as amended). Likewise, Respond-ent's defense, based on an incident related to the I N S. inspection whichprovided the basis for Case 13-CB-11291, now settled, is, under the cir-cumstances, immaterial. Finally, my finding that the strike replacementswere at all times temporary,obviates the necessity of making findingsand conclusions with respect to the exercise of rights they otherwise hadunder the Board'sLaidlawdecision, since the record shows that, of the 4nonstriking employees and replacements listed onJ.Exh. 19, 17 have leftRespondent between March 24 and April 4, 1988.Cf. Aqua Chem, Inc.,supra AUGUSTA BAKERY CORP.67CONCLUSIONS OF LAW1.TheRespondentisan employerengaged in com-merce within the meaning ofSection 2(2), (6), and (7) ofthe Act.2.The Unionis a labor organizationwithin the mean-ing of Section2(5) of the Act.3.Respondent's president, Lawrence (Larry) Madoch,and its secretary-treasurer and manager, Robert Madoch,and Leonard Madoch are and have been at all times ma-terial supervisors and agents of the Respondent withinthe meaning of Section 2(11) and (13) of the Act, respec-tively.4.By discharging Miroslaw Browarski and TadeuszDlugolecki, and by failing and refusing to reinstate Mir-oslaw Browarski, Tadeusz Dlugolecki, Roman Czyszon,Marian Dybas, Clifford Hagy, Ryszard Piotrowski, Stan-islaw Siemiastko, Jan Zalewski, Matthew Majewski, IvanOleksyn, and Chester Rapacki, immediately on theirMarch 24, 1986 offer to return to work, the Respondenthas, by each of said acts, discriminated, and is discrimi-nating, in regard to the hire and tenure and terms andconditions of employment of its employees, thereby dis-couraging membership in a labor organization in viola-tion of Section 8(a)(1) and (3) and Section 2(6) and (7) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion (6) and (7) of the Act.6.The Respondent has not violated the Act in any re-spects other than those specifically found.THE REMEDYHavingfound that the Respondenthas engaged in cer-tain unfair labor practices, I find it necessary to orderthat the Respondentceaseanddesisttherefrom and takecertain affirmativeaction designedto effectuate the poli-cies of the Act.The Respondent having unlawfully failed and refusedto immediately reinstate the economic strikersnamed inparagraph 5 of the section of this decision entitled Con-clusions of Law, on their unconditional offer to return towork, the Respondent will be ordered to offer them rein-statementto their former jobs or, if those jobs no longerexist,to substantially equivalent positions, without preju-dice to their seniority or any other rights and privilegespreviously enjoyed. In addition, I shall further order thatthe Respondent make them whole for any loss of earn-ingsand other benefits suffered asa resultof the discrim-inationagainstthem. Backpay shall be computed in themannerprescribed in FWWoolworth Co.,90 NLRB289 (1980), with interest as computed inNew Horizons forthe Retarded,283 NLRB 1173 (1987).20 The Respondentwill also be required to expunge from its files any refer-ence to the discharges of Miroslaw Browarski and Ta-deuszDlugolecki and its espousedreasonsfor thataction; and to post an appropriatenotice.On these findings of fact and conclusions of lam, andor the entire record, I issue the following recommend-ed21ORDERThe Respondent, Augusta Bakery Corporation, Chica-go, Illinois, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Discharging and otherwise discriminating againstits employees in regard to the hire and tenure or termsand conditions of employment, thereby discouragingmembership in a labor organization in violation of Sec-tion 8(a)(l) and (3) and Section 2(6) and (7) of the Act.(b) Failing and refusing to reinstate economic strikerswho have unconditionally offered to return to work, totheir former or substantially equivalent positions, wherethose positions have not been filled with permanent re-placements and absent any other legitimate and substan-tial business justification for failing and refusing to do so.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer the employees named below immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights or privilegespreviousy enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against them in the manner set forth in theremedy section of this decision.Miroslaw BrowarskiStanislaw SiemiastkoTadeusz DlugoleckiJan ZalewskiRoman CzyszonMatthew MajewskiMarian DybasIvan OleksynClifford HagyChester RapackiRyszard Piotrowski(b)Expunge from its records and files any and all ref-erencestotheunlawfuldischargesofMiroslawBrowarski and Tadeusz Dlugolecki and any reasonswhich has been espoused for that action, and notify theseemployees, in writing, that this has been done, and thatevidence of these actions will not be used as a basis forfuture personnel actions against them.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.a° UnderNew Horizons,interest is computed on the "short term federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621. Interest accrued before January 1, 1987 (the effectivedate of theamendment) shall be computed as inFlorida Steel Corp.,231NLRB 651 (1977).21 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations.the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(d) Post at its operations in Chicago, Illinois, copies ofthe attached notice marked "Appendix."22 Copies of thisnotice, on forms provided by the Regional Director forRegion 13, alter being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.22 If thisOrder is enforcedby a judgmentof a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLabor Relations Board"shallread "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge or otherwise discriminateagainstour employees in regard to the hire and tenure ortermsor conditions of their employment in retaliation fortheir having engaged in lawful activities in support ofLocal Union No. 1, Bakery, Confectionery and TobaccoWorkers' International Union of America, AFL-CIO-CLC or other concerted activities protected by the Act.WE WILL NOT refuse to reinstate economic strikerswho offer to return to work before they have been per-manently replaced.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer the employees named below immediateand full reinstatement to their former jobs or, if thosejobs are no longer available, to substantially equivalentjobs,without prejudice to their seniority or other rightsor privileges previously enjoyed, and make them wholefor any loss ofearningsand other benefits they may havesuffered by reason of the discrimination against them,with interest.Miroslaw BrowarskiStanislaw SiemiastkoTadeusz DlugoleckiJan ZalewskiRoman CzyszonMatthew MajewskiMarian DybasIvan OleksynClifford HagyChester RapackiRyszard PiotrowskiWE WILL expunge from our filesanyreferences to thedischarges of Miroslaw Browarski and Tadeusz Dlugo-lecki in March 1986, and WE WILL notify them, in writ-ing, that this has been done and that evidence of the un-lawful refusal to hire them will not be used as a basis forfuture personnel actions against them.AUGUSTABAKERY CORPORATION